Citation Nr: 1301342	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  09-20 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for service-connected peripheral neuropathy of the right upper extremity.

2. Entitlement to an initial rating in excess of 20 percent for service-connected peripheral neuropathy of the left upper extremity.

3. Entitlement to a rating in excess of 10 percent for service-connected hypertension.

4. Whether new and material evidence has been received to reopen a previously denied claim for service connection for right lower extremity paresthesia.

5. Whether new and material evidence has been received to reopen a previously denied claim for service connection for left lower extremity paresthesia.

6. Entitlement to service connection for right lower extremity paresthesia, to include as secondary to service-connected diabetes mellitus.

7. Entitlement to service connection for left lower extremity paresthesia, to include as secondary to service-connected diabetes mellitus.

8. Entitlement to service connection for kidney disease, to include as secondary to service-connected diabetes mellitus.

9. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

10. Entitlement to special monthly compensation for loss of use of creative organ.

11. Entitlement to an effective date prior to June 7, 2010 for the grant of service connection for coronary artery disease.


REPRESENTATION

Veteran represented by:	David L. Huffman, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel






INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal rating decisions issued in December 2006, June 2008, and December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In April 2010, the Veteran testified at a personal hearing before a Decision Review Officer, sitting at the RO.  A transcript of the hearing is associated with the claims file.  In accordance with the Veteran's request, he was scheduled for a hearing before the Board, via videoconference, in November 2012.  However, he did not attend.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2012).

The bilateral upper extremity and hypertension rating claims, erectile dysfunction and kidney disease service connection claims, coronary artery disease effective date claim, and the claim for special monthly compensation are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence added to the record since the prior final denial in October 2005 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim for service connection for right lower extremity paresthesia.

2. Evidence added to the record since the prior final denial in October 2005 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim for service connection for left lower extremity paresthesia.

3. Right lower extremity paresthesia is etiologically due to the Veteran's service-connected diabetes mellitus.

4. Left lower extremity paresthesia is etiologically due to the Veteran's service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1. The October 2005 rating decision is final; new and material evidence has been received to reopen the claim seeking service connection for right lower extremity paresthesia.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012)

2.  The October 2005 rating decision is final; new and material evidence has been received to reopen the claim seeking service connection for left lower extremity paresthesia.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012)

3. Resolving all reasonable doubt in the Veteran's favor, right lower extremity paresthesia is etiologically a result of service-connected diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2012).

4. Resolving all reasonable doubt in the Veteran's favor, left lower extremity paresthesia is etiologically a result of service-connected diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen and grant the claims of entitlement to service connection for right and left lower extremity paresthesia is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002)) and the implementing regulations.

I. New and Material Evidence

The Veteran contends that his right and left lower extremity neurological disorders are a result of his service-connected diabetes mellitus.  In an October 2005 rating decision, the RO found that the Veteran's bilateral lower extremity symptomatology was more likely secondary to his nonservice-connected lumbar spine disorder.  Accordingly, the RO denied the Veteran's claims of entitlement to service connection for right and left lower extremity paresthesia.

The Veteran did not file a timely notice of disagreement with this decision.  Thus, the October 2005 decision became final.  38 U.S.C.A. § 7105 (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2012)].

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

Since the final October 2005 decision, the Veteran has submitted additional VA and private treatment records and personal statements.  The Board's review of this evidence reveals that new and material evidence has been submitted to reopen the claim.  Specifically, a September 2008 private psychological evaluation report from Dr. SW cites diabetes mellitus with peripheral pain in both feet with numbness as one of the Veteran's medical problems on Axis III of the diagnostic scale.  This statement appears to be just a recitation of the Veteran's subjective report, and Dr. SW did not provide any rationale for the statement; however, it is sufficient evidence to warrant reopening of the claim.  Specifically, it is neither cumulative nor redundant of the evidence of record in October 2005, and it raises a reasonable possibility of substantiating the claims by addressing the missing element of a causal relationship between the Veteran's service-connected diabetes mellitus and his claimed bilateral lower extremity disorders.
 
Accordingly, the Board determines that there is new and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for right and left lower extremity paresthesia.  Therefore, the claims to reopen are granted.

II. Service Connection

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  The Veteran does not contend, nor does the record reflect, that his bilateral lower extremity disabilities are directly related to his military service; therefore, the Board will not further address such a theory of entitlement.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that claims that have no support in the record need not be considered by the Board; the Board is not obligated to consider "all possible" substantive theories of recovery).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that the Veteran was not specifically informed of the evidence necessary to establish secondary service connection.  However, as the Veteran's claims are granted herein, the lack of such notice is rendered moot.

The Veteran contends that he has disability of the right and left lower extremities that is a result of his service-connected diabetes mellitus.  The Veteran has been diagnosed with diabetes mellitus since 1992.  Current treatment records show peripheral neuropathy of both lower extremities manifested by sensory symptoms numbness, tingling, and pain, and motor neuropathy as demonstrated by electromyography (EMG) in June 2011.  

Whether the Veteran's lower extremity disorders are causally related to his service-connected diabetes mellitus or other non-service connected cause, specifically his lumbar spine disorder, is the subject of conflicting opinion.  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of material contained in a record; every item of evidence does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

A January 2005 VA examiner opined that the Veteran had peripheral neuropathy that was at least as likely as not secondary to his lumbar disc disorder.  The same examiner reiterated this opinion in August 2005.  Neither opinion is supported by a rationale.  An opinion that contains only data and conclusions is afforded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

The August 2005 examination report states that the at the January 2005 VA examination, the Veteran said that the problems with his legs started at the same time the back problems started.  The Veteran is competent to describe his symptoms as they are readily observable.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, his description of symptoms and onset is not sufficient to establish a causal relationship.  Further, the January 2005 VA examination report indicates that the Veteran reported that the tingling began with his back problems for which he has had two surgeries, but had become worse in the last two years with toes on his left foot being numb all the time.  However, in an October 2002 VA treatment note, the Veteran is reported to have limited the numbness and tingling to his left posterior calf.  The examiner did not address whether the Veteran's service-connected diabetes mellitus may have caused an increase in severity of the symptomatology experienced by the Veteran.  In light of the above, the Board affords the January 2005 and August 2005 VA opinions no probative weight.   
As discussed above, the January 2008 report of Dr. SW also carries no probative weight as her statement that the Veteran's bilateral lower extremity symptoms are due to his service-connected diabetes mellitus seems merely a reiteration of the Veteran's subjective reports and has no objective rationale.  See Nieves-Rodriguez, 22 Vet. App. at 302.  Most recently, at a May 2011 VA examination, the examiner diagnosed bilateral lower extremity radiculopathy in association with degenerative disc disease of the lumbar spine with spinal stenosis and diffuse motor neuropathy of the bilateral lower extremities.  The examiner noted complaints of burning dyesthesia from the Veteran's back down the front and back of both legs.  Clinical examination revealed decreased (1+) knee and ankle jerk reflexes bilaterally.  Sensory examination demonstrated pinprick, position sense, and light touch perception absent in all toes and decreased in foot and ankle in both lower extremities.  The examiner opined that the Veteran's diffuse motor neuropathy of the bilateral lower extremities is less likely as not caused by or a result of service-connected diabetes mellitus.  The support for this opinion was a review of the literature that indicated that motor neuropathy associated with diabetes occurs after sensory involvement was advanced.  The examiner also noted that the Veteran's EMG results were not consistent with diabetic neuropathy.  

However, the examiner also provided findings from medical literature, specifically Harrison's Internal Medicine, which indicated that neuropathy symptoms may include hyperesthesia, paresthesia, and dyesthesia with sensory symptoms such as numbness, tingling, sharpness, and burning that begins in the feet and spreads proximally.  These symptoms are consistent with those symptoms reported by the Veteran, and although subjective, the Veteran is competent to report such symptoms.  See, e.g., Davidson, 581 F.3d.  The examiner's opinion is focused solely on the Veteran's motor neuropathy and does not differentiate the Veteran's sensory symptoms.  Thus, the Board affords the May 2011 opinion probative weight only as it regards the Veteran's diffuse motor neuropathy. 

In contrast to each of the above negative opinions, the Veteran has supplied a May 2012 opinion by Dr. JD, an orthopedist.  The specialist indicated that he had examined the Veteran and relevant military and post-military medical records.  He opined that while the Veteran has some sciatic-type pain that travels down his legs, the pain in his feet and lower legs to his knees and the more generalized numbness and burning is indicative of peripheral neuropathy.  He also noted that the Veteran's pain, burning, and numbness do not improve with rest, positioning, or medication, as do such symptoms that result from nerve compression.  As Dr. JD considered the Veteran's variety of symptoms and discussed causes for the different types of symptoms the Veteran experiences rather than restricting the opinion to a single symptom or cause, the Board affords this opinion as much probative weight as the May 2011 opinion.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As reflected by the above discussion, the evidence in favor of a causal relationship between the Veteran's right and left lower extremity paresthesia and his service-connected diabetes mellitus is at least in equipoise.  Therefore, service connection for right lower extremity paresthesia and left lower extremity paresthesia is granted.


ORDER

New and material having been received, the previously denied claim for service connection for right lower extremity paresthesia is granted.

New and material having been received, the previously denied claim for service connection for left lower extremity paresthesia is granted.

Entitlement to service connection for right lower extremity paresthesia is granted.

Entitlement to service connection for left lower extremity paresthesia is granted.




REMAND

Reasons for remand: to obtain outstanding VA treatment records, to request another VA opinion, and to issue a statement of the case.

In a May 2011 submission, the Veteran's attorney requested that the medical records from the Louis A. Johnson VA Medical Center (VAMC) dated from January 2011 to May 2011 be associated with the claims file.  In September 2012, he requested the same of records dated from August 2011 through August 2012.  However, a review of the Veteran's claims file reveals that the last VA treatment notes of record are dated in November 2010.  Therefore, the identified VA treatment records are still outstanding.  Thus, all VA treatment records from the Louis A. Johnson (Clarksburg) VAMC dated from November 2010 forward should be added to the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

Additionally, with regard to the Veteran's service connection claim for erectile dysfunction and the associated claim for special monthly compensation, the Board determines that a clarification of the January 2008 VA examiner's opinion as to the etiology of the Veteran's erectile dysfunction.  Specifically, the examiner diagnosed erectile dysfunction, multifactorial, but then goes on to say that the disorder is less likely as not due to diabetes mellitus, but more likely caused by the Veteran's chronic tobacco use.  The examiner does not provide a rationale for this opinion or explain why the diabetes mellitus is not one of the factors influencing the Veteran's erectile dysfunction if it is, in fact, multifactorial.  Therefore, the Board determines that this opinion needs clarification.  

Finally, in a rating decision issued in December 2010, the RO granted the claim for service connection coronary artery disease, effective June 7, 2010.  In an October 2011 submission, the Veteran, through his attorney, indicated that he disagreed with the effective date assigned for that disability.  The AOJ has not had an opportunity to respond to that appeal.  Therefore, the issue is remanded so that the RO/AMC may send the Veteran a statement of the case in response to the notice of disagreement.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all treatment records for the Veteran from the Louis A. Johnson (Clarksburg) VAMC dated from November 2010 forward.  All requests and responses, positive and negative, must be documented in the claims file.

2. Request a clarification of the January 2008 opinion as to the etiology of the Veteran's erectile dysfunction from the January 2008 VA examiner.  The claims file should be made available for review, and the examination report should reflect that such review occurred, including Virtual VA records.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Once a review of  record is complete, the examiner should address the following:

Is it at least as likely as not that Veteran's currently diagnosed erectile dysfunction was caused or aggravated beyond its normal progression by the Veteran's service-connected diabetes mellitus as opposed to its being more likely the result of some other cause or factors?

The examiner is advised that the diabetes mellitus need not be the sole cause of the erectile dysfunction.
(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A rationale for any opinion advanced must be provided.  The examiner should also state what sources were consulted in forming the opinion.  

If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.

3. If the January 2008 VA examiner is not available, schedule the Veteran for another VA examination to assess the etiology of his erectile dysfunction.  The claims file should be made available for review, and the examination report should reflect that such review occurred, including Virtual VA records.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 

Is it at least as likely as not that Veteran's currently diagnosed erectile dysfunction was caused or aggravated beyond its normal progression by the Veteran's service-connected diabetes mellitus as opposed to its being more likely the result of some other cause or factors?

The examiner is advised that the diabetes mellitus need not be the sole cause of the erectile dysfunction.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A rationale for any opinion advanced must be provided.  The examiner should also state what sources were consulted in forming the opinion.  

If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.

4. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claim should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

6. Send the Veteran a statement of the case in response to the October 2011 notice of disagreement with the June 7, 2010 effective date for service connection for coronary artery disease as assigned in the rating decision issued in December 2010.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


